902 So.2d 183 (2005)
Terrence HARRIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-2998.
District Court of Appeal of Florida, Third District.
February 16, 2005.
Rehearing and Rehearing Denied June 10, 2005.
*184 Bennett H. Brummer, Public Defender and Shannon P. McKenna, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Jennifer Falcone Moore, Assistant Attorney General, for appellee.
Before GERSTEN, FLETCHER and SUAREZ, JJ.
Rehearing and Rehearing En Banc Denied June 10, 2005.
PER CURIAM.
Affirmed. See Rodriguez v. State, 837 So.2d 1177 (Fla. 3d DCA 2003), review denied, 848 So.2d 1155 (Fla.2003); Diaz v. State, 837 So.2d 436 (Fla. 3d DCA 2002), review denied, 889 So.2d 71 (Fla.2004).